Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky (20150060983)
Regarding claim 9, Lusetsky teaches an integrated circuit (IC) comprising: 
a semiconductor substrate (fig. 8a and 8b: 101) including a memory cell region (fig. 8a: 107) and a peripheral region (fig. 8a and 8b: 108-113), 
wherein a boundary region that includes an isolation structure (fig. 8a: 102) separates the memory cell region from the peripheral region; 
a pair of split gate flash memory cells (par. 37), which comprises a pair of select gates (fig. 7a and 8a: 301 and 708);
a first transistor, which comprises a first gate electrode (fig. 8a: 505), disposed over the peripheral region; 
and a second transistor, which comprises a second gate electrode (fig. 8a: 505) disposed over the peripheral region; and 
wherein upper surfaces of the pair of select gates are co-planar or level with an upper surface of the first gate electrode or with an upper surface of the second gate electrode (par. 107-109 and fig. 8a shows 107-113 being CMPed and thus made coplanar with one another).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of eneadvor.
Regarding claim 11, Lusetsky teaches an IC of claim 9, wherein the pair of split gate flash memory cells are arranged directly on the memory cell region (see fig. 8a).  
Regarding claim 12, Lusetsky teaches an IC of claim 9, wherein the first transistor is disposed at a location between the second transistor and the pair of split gate flash memory cells (see fig. 8a).  
Regarding claim 13, Lusetsky teaches an IC of claim 12, wherein a first gate insulating layer (201) separates the first gate electrode from the semiconductor substrate and a second gate insulating layer (501) separates the second gate electrode from the semiconductor substrate, the first gate insulating layer being thicker than the second gate insulating layer (fig. 8a).  
Regarding claim 14, Lusetsky teaches an IC of claim 13, wherein the first transistor comprises: a first high-k dielectric layer (501; par. 76) disposed over the first gate insulating layer (201) and separates the first gate electrode from the first gate insulating layer (see fig. 8a); and a first etch stop layer (502; par. 76) disposed over the first high-k dielectric layer and separating the first gate electrode from the first high-k dielectric layer.  
Regarding claim 15, Lusetsky teaches an IC of claim 14, wherein the second transistor comprises: a second high-k dielectric layer disposed over a second gate insulating layer and separating the second gate electrode from the second gate insulating layer; and a second etch stop layer disposed over the second high-k dielectric layer and separating the second gate electrode from the second high-k dielectric layer (see fig. 8a).

Allowable Subject Matter
Claims 1-8, 16-20 allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894